UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended July 31, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File number001-34212 EAGLECREST RESOURCES. INC. (Exact name of registrant as specified in its charter) Nevada 26-2626737 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 340 Basa Compound, Zapate, Las Pinas City, Metro Manila, Philippines (Address of principal executive offices) (702) 973-1583 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: September 6, 2011: 60,000,000 common shares 2 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements 4 Balance Sheet as at July 31, 2011 and January 31, 2011 5 Statement of Operations For the three monthsandsix months ended July 31, 2011 and 2010 and from Inception (August 22, 2007) to July 31, 2011 6 Statement of Cash Flows For the six months ended July 31, 2011 and 2010 and from Inception (August 22, 2007) to July 31, 2011 7 Notes to the Financial Statements. 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 12 ITEM 4. Controls and Procedures 12 ITEM 4T Controls and Procedures 13 PART 11. OTHER INFORMATION 14 ITEM 1. Legal Proceedings 14 ITEM 1A Risk Factors 14 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Submission of Matters to a Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 17 SIGNATURES. 18 3 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Eaglecrest Resources, Inc. (pre-exploration stage company) (the Company) at July 31, 2011 (with comparative figures as at January 31, 2011) and the statement of operations for the three months and six monthsended July 31, 2011 and 2010 and from inception(August22, 2007) to July 31, 2011, and the statement of cash flow for the six months ended July 31, 2011 and 2010 and from inception (August 22, 2007) to July 31, 2011 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended July 31, 2011 are not necessarily indicative of the results that can be expected for the year ending January 31, 2012. 4 EAGLECREST RESOURCES, INC. (Pre-Exploration Stage Company) BALANCE SHEETS July 31 January 31 (Unaudited) (Audited) ASSETS Current Assets Cash $
